DETAILED ACTION
The instant application having Application No. 17/170,317 filed on 02/08/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grant et al. (WO 2018/083624 A1 hereinafter Grant).
Regarding claim 1, Grant discloses “a method comprising: receiving, by a wireless device, configuration parameters indicating: a first value of a beam failure instance counter;” as [(Para. 0082), providing to the UE BPLF parameters (e.g., Bout, Nout, and Tout), wherein the parameters are configured such that the UE has a high probability of detecting a BPLF before detecting an RLF (based on, for example, Qin, Qout, N310, T310 etc.) (e.g., the BPLF parameters provided to the UE can be configured such that Bout is not too low, or Nout is not too large in comparison to the RLF parameters)] “and a radio resource of a downlink signal;” [(Para. 0055), FIG. 2 shows that the BPLM process (inner loop) 202 can run in parallel (i.e., at the same time) as the radio link monitoring (RLM) process (outer loop) 204…. To enable BPLM, the UE is configured to measure the BPL quality, e.g., signal strength or signal-to-noise-and-interference ratio, based on either a UE specific or cell-specific reference signal (RS) that is transmitted on a per BPL basis. An example is the so-called channel state information reference signal (CSI-RS)… Both the active and monitored BPLs are updated as the UE moves within the coverage area of one or more TRPs, based on, e.g., CSI-RSRP/RSRQ measurements continually fed back from the UE to the NW using the active BPL] “determining the downlink signal is transmitted via the radio resource;” [(Para. 0045), In FIG. 1 A, there is shown a TRP 150 (e.g., a base station) using one active BPL for UE 101 to transmit to the UE control signaling and user data and further using one monitored (backup) BPL for the UE…The active BPL comprises active TX beam 102 and the corresponding active RX beam 106, and the monitored BPL comprises the monitored TX beam 104 and the corresponding monitored RX beam 108] “determining a beam failure instance based on: the determining the downlink signal is transmitted;” [(Para. 0045), In FIG. 1 A, there is shown a TRP 150 (e.g., a base station) using one active BPL for UE 101 to transmit to the UE control signaling and user data and further using one monitored (backup) BPL for the UE] “and a received power of the downlink signal being less than a threshold value;” (Para. 0060), The UE declaration of BPLF is based on, e.g., the event that the CSI- RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences] “incrementing the beam failure instance counter based on the determining the beam failure instance;” [(Para. 0089), the UE determines whether the number of reference signal quality values that are less than the threshold meets or exceeds a second threshold (Nout)] “and transmitting a beam failure recovery signal based on the beam failure instance counter reaching the first value” [(Para. 0061), The UE declaration of BPLF is based on, e.g., the event that the CSI- RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences.…(Para. 0089), the UE determines whether the number of reference signal quality values that are less than the threshold meets or exceeds a second threshold (Nout)…(Para. 0054), the BPLM includes the following aspects: 1) continuous monitoring of the quality (e.g., signal strength or signal-to-noise-and-interference ratio) of the active and monitored BPL; 2) detection of BPLF based on the quality of at least the active link,; and 3) notification of BPLF to the network through the transmission of a preamble transmission (e.g., a specific RACH preamble).].
Regarding claim 2, Grant discloses “further comprising determining that the downlink signal is transmitted due to one or more downlink listen before talk procedures indicating a clear channel” as [(Para. 0026), In some embodiments, the reference signal is a channel state information reference signal, CSI-RS. In some embodiments, the method further comprises: after transmitting the message, receiving from a TRP a message informing the UE that a TRP is or will be using a second BPL as the active BPL for the UE. ].
Regarding claim 3, Grant discloses “wherein the downlink signal comprises a synchronization signal block” as [(Para. 0050), A key aspect for quick reaction to BPLF is to ensure that the switching process involves only LI and/or L2 signaling with a single TRP or at most between tightly synchronized TRPs.].
Regarding claim 4, Grant discloses “wherein the downlink signal comprises a channel state information reference signal” as [(Para. 0026), In some embodiments, the method further comprises: the UE using a second RX beam of a second BPL to receive a reference signal transmitted by one or more of the TRPs using a second TX beam. In some embodiments, the reference signal is a channel state information reference signal, CSI-RS. ].
Regarding claim 5, Grant discloses “wherein the determining that the downlink signal is transmitted is based on one or more second threshold values” as [(Para. 00177), A BPL is discovered and monitored by the network using measurements, either uplink measurements using uplink sounding or downlink measurements using the reference signals used for beam management, i.e., CSI-RS … (Para. 0051), Some embodiments of this disclosure provide a low layer (L1/L2) mechanism for recovery from a beam pair link failure (BPLF) by enabling the network (NW) to switch from an active BPL to a monitored (backup) BPL when the active BPL experiences a BPLF (e.g., quality of active BPL is below a threshold).].
Regarding claim 6, Grant discloses “wherein the determining that the downlink signal is transmitted is based on the downlink signal being present in the radio resource” as [(Para. 0049), (1) RRC Connection Re-establishment is a L3 (RRC) procedure involving signaling between several nodes in the system (source eNB, target eNB, and potentially MME), and (2) the procedure as defined today is a cell specific, rather than beam-oriented, procedure].
Regarding claim 7, Grant discloses “further comprising starting a beam failure recovery timer, with a second value, based on the beam failure instance counter having the first value” as [(Para. 0060), The UE declaration of BPLF is based on, e.g., the event that the CSI- RSRP/RSRQ on the active BPL falls below a threshold Bout on Nout measurement occurrences… (Para. 0089), the UE determines whether the number of reference signal quality values that are less than the threshold meets or exceeds a second threshold (Nout)… (Para. 0007), An RLF is declared by the UE if the UE deems that the radio conditions are poor enough… If the SINR measured on CRS falls below the threshold Qout on N310 consecutive measurement intervals, timer T310 is started.].
Regarding claim 8, Grant discloses “wherein the configuration parameters indicate the second value” as [(Para. 0007), The "poor enough" criterion is controlled by at least 4 parameters, thresholds Qout and Qin, an out-of-sync (OOS) count N310, and a timer T310 which are configured by higher layers].
Regarding claim 9, Grant discloses “further comprising starting a beam failure detection timer, with a third value, based on the determining the beam failure instance” as [(Para. 0063), the UE declaration of beam pair link failure (BPLF) is based on the event that it has not successfully received a PDCCH for a pre- determined time Tout. The parameter Tout is pre-configured either through high layers (RRC)].
Regarding claim 10, Grant discloses “wherein the beam failure recovery signal is a random access preamble” as [(Para. 0051), in the case that the UE recognizes a BPLF due to serious degradation of the active BPL, it notifies the NW (i.e., transmits a signal). The notification is in form of a preamble, such as a specific RACH preamble, which is called a beam pair link switch (BPS) preamble and which is distinct from those RACH preambles used in the RRC Connection Re-establishment procedure.].
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a system comprising: a base station:” as [(Para. 0045), TRP 150 (e.g., a base station)] “and a wireless device comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the wireless device to:…” [(Para. 0028), In another aspect, there is provided a UE that includes: a transmitter, a receiver, a memory, and a data processing system comprising one or more processors, wherein the UE is configured to perform any of the above described methods]. 2Docket No.: 18-1040US 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463